UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22014 Pioneer Diversified High Income Trust (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:March 31 Date of reporting period:July 1, 2016 to June 30, 2017 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Diversified High Income Trust By (Signature and Title) /s/ Lisa Jones Lisa Jones, Chief Executive Officer & President Date:August 15, 2017 Diversified High Income Trust DESARROLLADORA HOMEX S.A.B. DE C.V. Ticker:HOMEX *Security ID:P35054132 Meeting Date: APR 28, 2017Meeting Type: Annual Record Date:APR 17, 2017 #ProposalMgt RecVote CastSponsor 1Approve Financial Statements andForAgainstManagement Statutory Reports 2Approve Allocation of IncomeForForManagement 3Present Report on Share RepurchaseForForManagement Reserve 4Approve Report of Audit Committee andForForManagement Corporate Practices and Compensation Committee 5Amend Stock Option Plan for EmployeesForAgainstManagement and Key Directors and Consequently Partial Cancellation of Shares 6Approve Cancellation of TreasuryForForManagement Shares Related to Conversion of Convertible Obligations into Shares 7Receive Report on Integration of ShareForForManagement Capital in Accordance with Adjustments Made Auditors and Approved by General Meeting on June 29, 2015 and by Resolutions of Items 5 and 6 8Elect or Ratify Directors, ChairmanForAgainstManagement and Board Secretary; Approve Their Remuneration 9Elect or Ratify Chairmen and MembersForAgainstManagement of Audit Committee and Corporate Practices and Compensation Committee 10Authorize Board to Ratify and ExecuteForForManagement Approved Resolutions HALCON RESOURCES CORPORATION Ticker:HKSecurity ID:40537Q407 Meeting Date: JUL 20, 2016Meeting Type: Written Consent Record Date:JUN 13, 2016 #ProposalMgt RecVote CastSponsor 1The PlanNoneForManagement 2The Undersigned Has Voted To RejectNoneAbstainManagement The Plan And Elects Not To Grant The Releases Contained In Section 10.7 Of The Plan MIDSTATES PETROLEUM COMPANY, INC. Ticker:MPOYQSecurity ID:59804VAD7 Meeting Date: AUG 10, 2016Meeting Type: Written Consent Record Date:JUL 08, 2016 #ProposalMgt RecVote CastSponsor 1The PlanNoneForManagement 2Opt Out Of The Third Party ReleaseNoneForManagement MIDSTATES PETROLEUM COMPANY, INC. Ticker:MPOSecurity ID:59804T407 Meeting Date: MAY 24, 2017Meeting Type: Annual Record Date:APR 18, 2017 #ProposalMgt RecVote CastSponsor 1.1Elect Director Frederic F. BraceForForManagement 1.2Elect Director Alan J. CarrForForManagement 1.3Elect Director Patrice D. DouglasForForManagement 1.4Elect Director Neal P. GoldmanForForManagement 1.5Elect Director Michael S. ReddinForForManagement 1.6Elect Director Todd R. SnyderForForManagement 1.7Elect Director Bruce H. VincentForForManagement 2Advisory Vote to Ratify NamedForForManagement Executive Officers' Compensation 3Ratify Grant Thornton LLP as AuditorsForForManagement QUICKSILVER RESOURCES INC. Ticker:KWKAQSecurity ID:74837RAC8 Meeting Date: AUG 02, 2016Meeting Type: Written Consent Record Date:JUN 23, 2016 #ProposalMgt RecVote CastSponsor 1The PlanNoneForManagement 2Opt Out Of Third-party ReleasesNoneForManagement END NPX REPORT
